DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Andrew Lee on 11 January 2022.

The application has been amended as follows: 
The Claims dated 28 December 2021 has been amended as follows:
Claim 11 has been amended as follows:
11. (Currently Amended) An autonomous driving assistance method of a vehicle, comprising: 
a manual driving control step of controlling the vehicle in accordance with manual driving by a driver of the vehicle; 
an autonomous driving control step of controlling autonomous driving of the vehicle using a detection result of a first sensor which detects a travelling state of the vehicle or a surrounding condition of the vehicle; 

a travelling condition determination step of determining a travelling condition of the vehicle, wherein 
the autonomous driving control step includes, for a state in which it is detected that there is a malfunction in the first sensor during control of the autonomous driving of the vehicle, a step of executing emergency autonomous driving until a predetermined condition is satisfied while changing, based on the determined travelling condition, a driving manner of the emergency autonomous driving as compared with a driving manner of the autonomous driving executed before no malfunctions are detected in the first sensor, and 
after the autonomous driving is terminated, selectively executing one of: 
causing the autonomous driving control section to stop the vehicle; and 
causing the manual driving control section to control the manual driving, and
for a state in which the determined travelling condition is a state in which the vehicle is travelling at a low speed less than or equal to a predetermined vehicle speed, that a position of the vehicle is in an intersection region or in a no-parking zone, and that there is another vehicle with a high potential for collision around the vehicle, the autonomous driving control step further includes a step of moving the vehicle from the inside of the intersection region or the no-parking zone to a place different from the inside of the intersection region and the no-parking zone and then stopping the vehicle.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADEEM N ODEH whose telephone number is (571)272-8925. The examiner can normally be reached M-F, 9 a.m. - 5 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571.272.2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nadeem Odeh/Primary Examiner, Art Unit 3669